Citation Nr: 1124708	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  02-12 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right foot metatarsalgia.

2.  Entitlement to service connection for gastroesophogeal reflux disease (GERD).

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the right shoulder.

4.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

5.  Entitlement to an initial, compensable disability rating for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to June 1978 and from July 1985 to May 2001.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a December 2001 rating decision in which the RO, inter alia, denied service connection for GERD and for right foot metatarsalgia, but granted service connection and assigned an initial 10 percent rating for arthritis of the right shoulder and cervical spine, effective June 1, 2001.  In June 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2002, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2002.

This appeal also arose from an August 2002 Decision Review Officer Decision which granted service connection and assigned a zero percent (noncompensable) rating for IBS, effective June 1, 2001.  The Veteran filed a NOD regarding the assigned rating in September 2002, the RO issued a SOC in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2004.

Further, this appeal also arose from a September 2002 rating decision that denied service connection for bilateral hearing loss and for tinnitus.  The Veteran filed a NOD in October 2002, the RO issued a SOC in March 2003, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

The Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO in March 2003; a transcript of that hearing is of record.

Because the claims involving the Veteran's arthritis of the shoulder and cervical spine and his IBS each involves a request for a higher rating following the grant of service connection, the Board has characterized the claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2004, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  In a June 2006 rating decision, the RO granted separate 10 percent ratings for the Veteran's right shoulder and cervical spine disabilities.  Inasmuch as higher ratings for these disabilities are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal as encompassing the matters as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

After completing some of the requested action, the AMC continued denials of the claims, as reflected in a June 2006 supplemental SOC (SSOC), and returned these matters to the Board for further appellate consideration.  In March 2007, the Board again remanded the clams to the RO, via the AMC, for additional development.  After completing the requested development, the AMC continued to deny the claims (as reflected in a December 2009 SSOC) and returned these matters on appeal to the Board for further consideration.

In May 2010, the Board again remanded the claims to the RO, via the AMC, for additional development.  In an October 2010 rating decision, the AMC granted service connection for hearing loss and tinnitus.  Because the October 2010 decision represents a full grant of the benefits sought with respect to these issues, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  The AMC continued to deny the remaining claims (as reflected in the October 2010 SSOC), and returned the matters on appeal to the Board for further consideration.

The Board's decision addressing the claims for service connection for GERD and for increased initial ratings for DJD of the right shoulder, DDD of the cervical spine, and IBS, is set forth below.  The claim for service connection for right foot metatarsalgia is addressed in the remand following the order; that matter is being remanded to the RO, via the AMC, in Washington D.C.  VA will notify the appellant when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran's service treatment records reflect a diagnosis of GERD, and the only, competent, probative opinion on the etiology of this disability indicates that the disability is related to service.

3.  Since the June 1, 2001, effective date of the award of service connection, the Veteran's right shoulder DJD has been manifested by range of motion of the right arm above shoulder level, with pain.

4.  From the June 1, 2001, effective date of the award of service connection through September 25, 2003, the Veteran's DDD of the cervical spine did not result in more that slight limitation of the cervical spine; separately ratable neurological manifestations of his service-connected cervical spine were not shown.

5.  Since September 26, 2003, the Veteran's DDD of the cervical spine DDD has not resulted in forward flexion to less than 30 degrees, combined range of motion is greater than 170 degrees, and there is no evidence of muscle spasm of guarding severe enough to result in an abnormal gait or abnormal spinal contour; separately ratable neurological manifestations of his service-connected cervical spine disability is not shown.

6.  Since the June 1, 2001, effective date of the grant of service connection, the Veteran's IBS has been manifested by diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt the in Veteran's favor, the criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial rating in excess of 10 percent for right shoulder DJD, from June 1, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2010).

3.  The criteria for an initial rating in excess of 10 percent for DDD of the cervical spine, from June 1, 2001, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5290 (as in effect prior to September 26, 2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (as in effect from September 26, 2003).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent but no higher rating for IBS are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.159, 4.7, 4,130 (2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7319 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, May 2004 and January 2005 post-rating letters provided noticed to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection and for higher ratings, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  An August 2006 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

After issuance of these letters, and opportunity for the Veteran to respond, the December 2009 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed be readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA, and private treatment records and the reports of various VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's March 2003 DRO hearing, along with various statements provided by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claims herein decided is warranted.  The Board observes that the microfiche copy of the Veteran's service treatment records for his last period of duty is illegible.  The Records Management Center in St. Louis, Missouri, informed VA in September 2007 that the service treatment records furnished were the best copy available.  Moreover, the Board's decision herein grants service connection for GERD, based, in part, on available service treatment record.  Accordingly, the lack of legible records from his last period of service does not prejudice the Veteran.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Veteran. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection 

The Veteran contends that he is entitled to service connection for GERD, as he believes that this disability originated during his active duty service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Medical records from the Veteran's second period of active duty service reflect numerous gastrointestinal complaints.  Progress notes from the Claysville Family practice note a diagnosis of GERD.  An October 1995 progress note reflects that Pepcid was not helping his GERD, and a different medication was prescribed.  Reflux symptoms and a diagnosis of GERD were noted in December 1998.  It was noted that the Veteran was taking medication, including Prilosec and Prevacid.  Air Force Family Practice records noted that the Veteran's GERD was stable and well-controlled in December 1999.  On examination in January 2001, a 2-year history of acid reflux was noted.  

On VA examination in April 2001, a diagnosis of GERD was noted, and it was indicated that GERD was diagnosed 3 to 4 years prior to the examination.  The Veteran's case was referred for further gastrointestinal testing.  A GI series from May 2001 notes no hiatal hernia or GERD, but a slight deformity of the duodenal bulb, which may indicate prior peptic disease.  

The Veteran was afforded another VA examination in August 2010 to determine the etiology of his GERD. On examination, he claimed that he was diagnosis sometime between 1999 and 2000.  He stated that he was having reflux of acid from his stomach into his mouth, along with bloating, stomach irritation, and poor appetite.  Currently, he reported that he was treated with Omeprazole, which reduced his symptoms by 25 percent.  He stated that he continued to have acid reflux on a daily basis with bloating and gas.  After an examination, a diagnosis of GERD was assigned.  The examiner pointed out that this disability was noted during active duty service and would be service related.  

During the Veteran May 2003 DRO hearing, the Veteran reported that he was treated for GERD numerous times during his last period of service.  He stated that he was put on various medications to treat the reflux.  He indicated that he still took Prilosec (Omeprazole) for the disability.

The foregoing evidence clearly establishes that the Veteran has a current diagnosis of GERD, though GERD was not found on one examination in 2001.  Furthermore, service treatment records reflect diagnosis of and treatment for complaints of acid reflux and GERD.  The Board has likewise found the Veteran's statement regarding the onset of the acid reflux and chronic treatment through medication to be credible and consistent with the medical evidence of record.

In addition, the only medical opinion to directly address etiology of the Veteran's current GERD diagnosis tends to support the claim.  The August 2010 VA examiner concluded that this disability was service-related. This opinion was provided subsequent to a review of the claims file and examination of the Veteran.  While this opinion does not definitely establish that the Veteran's GERD is "at least as likely as not" related to service, is not contradicted by any other medical evidence or opinion of record.

Consequently, the competent, uncontradicted medical opinion evidence of record tends to attribute the Veteran's current GERD to service. While this opinion is not definitive, it has been expressed in a way that permits application of the reasonable doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for GERD are met.
B.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

1.  DJD Right Shoulder

Historically, the Veteran was granted service connection for multi-joint arthritis of the right shoulder and cervical spine in a December 2001 rating decision.  A 10 percent rating was assigned under Diagnostic Code 5003 from June 1, 2001.  As noted above, in a June 2006 rating decision, the RO assigned a separate 10 percent rating, each, under Diagnostic Code 5003, for the Veteran's DJD of the right shoulder and DDD of the cervical spine

Under Diagnostic 5003, degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Standard ranges of shoulder motion are forward elevation (flexion) and abduction from 0 to 180 degrees, each (with shoulder level at 90 degrees); and external and internal rotation to 90 degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

The Board notes that the medical evidence of record confirms that he is right-handed.  As the Veteran is right-handed, his DJD of the right shoulder affects his major extremity.

Limitation of motion of the major arm at the shoulder level warrants a 20 percent rating.  A 30 percent rating is warranted for limitation of motion midway between the side and shoulder level.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted.  38 C.F.R. § 4.7a, Diagnostic Code 5201.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of the above, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted at any point pertinent to the June 2001 effective date of service connection.

Prior to the Veteran's discharge from service, service treatment records show a diagnosis of right shoulder tendonitis in June 2000.  Records from the Claysville Family practice and other private facilities from as early as 1997 show diffuse joint pain.

On VA examination on April 2001, the Veteran gave a history that his right shoulder pain began several years ago, and he indicated that the pain was located at the right scapular area extending anteriorily over the top of the shoulder.  He further indicated that the pain occurred twice a month and lasted a few days when present.  He indicated that the pain may have stemmed from a 1988 motorcycle accident.  The Veteran also reported lack of strength and pain with various activities with the right shoulder. 

On physical examination, forward flexion of the shoulder was to 145 degrees, abduction was to 170 degrees, and adduction was to 45 degrees.  Internal rotation brought the hand to the low thoracic level.  There was no pain with motion and no local tenderness.  An x-ray showed mild DJD at the AC joint, while the glenohumeral joint was preserved.  An impression of a normal right shoulder was noted.  

During the Veteran's May 2003 DRO hearing, he testified that he experienced pain in multiple joints, took medications and saw a doctor for treatment of his pain as needed.  He indicated that his pain began upon waking up in the morning and caused difficulties with getting out of bed.  He reported that he got less stiff as the day continued.  

On VA examination in April 2006, the Veteran reported that his right shoulder pain began in 1988 when he had a motorcycle accident while on active duty.  He had no fracture or dislocation at that time.  He reported that his pain was in the posterior part and lateral aspect of his right shoulder and has been there since the accident.  The examiner noted, however, pointed out that there were contradictory reports in the Veteran's file as to the onset of the right shoulder pain.  The Veteran reported constant pain and stiffness.  He denied symptoms of swelling, heat, giving way, or locking.  He reported taking medication, but no physical therapy or injections.  He also described flare-ups 3 to 4 times per week lasting for a couple of days.  When he has a flare-up at work as a train conductor, his shoulder gave him problems climbing in and out of trains.   He indicated about a 20 percent functional loss during flare-up.

The examiner noted no episodes of dislocation or subluxation, or indication of inflammatory arthritis.  An examination of the right shoulder revealed that the Veteran was able to actively forward flex to 170 degrees.  Abduction was to 150 degrees, while external rotation was to 15 degrees.  Strength was full on forward flexion and internal and external rotation.  He had no acromioclavicular (AC) joint tenderness.  He had negative Neer's test and positive Hawkin's test.  While there was some bicep tenderness, there were no signs of atrophy, erythema or swelling of the right shoulder.  There was no malalignment of the right shoulder.  There was pain with repetitive range of motion, but it did not affect his range of motion, which remained the same.  He did not have any fatigue, weakness, or incoordination.

An x-ray of the right shoulder showed a normal right shoulder.  There was no arthritis in the AC joint or glenohumeral joint.  The examiner determined that although the Veteran claimed that he had functional loss, on examination it appeared that he would not have that much functional loss.  On average, functional loss was about 10 percent, and with flare-ups it was 20 percent.  A diagnosis of right shoulder impingement with rotator cuff tendonitis was assigned.  There was no arthritis or malalignment.  

The Veteran was most recently afforded a VA orthopedic examination in August 2010.  At that time, the Veteran reported that since the last examination, he had no new treatment, but he continued to have pain.  He described constant pain at a level of 1, with pain increasing to 3 several times a week during and after activity.  He stated that lifting 30 pounds produced pain in the right shoulder, but that he has no pain with pushing or pulling.  To relieve pain, he took over-the-counter medication.  He denied any redness, warmth, tenderness, or instability of the shoulder.  He did report stiffness particularly in the morning, and weakness with lifting or pushing.  He reported that he continued to work at the railroad, and denied any difficulties with his job.

On examination of the right shoulder, there was no redness, warmth, tenderness, or effusion.  The Veteran had 180 degrees of forward flexion with pain, while abduction was to 130 degrees with pain.  The Veteran also had 90 degrees of external rotation with pain, and 60 degrees of internal rotation without pain.  He did have increased pain with repetitive motion, but no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  There was no change in degrees of range of motion following repetitive range of motion.  An x-ray of the right shoulder revealed normal glenohumeral and AC joints with no evidence of fracture, dislocation, arthritis, or calcific tendinitis.  A diagnosis of right shoulder arthritis with residual pain was assigned.

The above-cited evidence reflects that the Veteran's service-connected right shoulder disability has been manifested by pain and limited motion of the right arm.  However, even with pain, on examination, the Veteran has been able to raise his right arm well above midway between the side and shoulder level on abduction and forward flexion.  The Veteran has described experiencing occasional flare-ups of pain, which he most recently described during VA examination as lasting about an hour after activity involving his right shoulder.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the shoulder in addition to that shown objectively in connection with flare-ups, there simply is no objective showing that during such times, his pain is so disabling as 
to result in right arm motion limited to shoulder level, so as to warrant the 20 percent rating under Diagnostic Code 5201.

Alternatively, the Board has also considered the applicability of diagnostic codes providing for assignment of more than a 10 percent rating for right shoulder DJD, but finds that no higher rating is assignable.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus, clavicle or scapula.  As such, there is no basis for evaluation of the disability under DCs 5200, 5202, or 5203, respectively.  See 38 C.F.R. § 4.71a.  Also, the disability under consideration is not shown to involve any factor(s) that would warrant rating the disability under any other provision(s) of VA's rating schedule.
2.  DDD of the Cervical Spine

As noted above, the Veteran's DDD of the cervical spine was previously rated as 10 percent disabling under Diagnostic Code 5003 in conjunction with his right shoulder disability.  However, it is now separately rated under Diagnostic Code 5003, effective June 1, 2001.

Also as noted above, Diagnostic Code 5003 for degenerative arthritis is, in turn, is evaluated on the basis of limitation of motion of the affected part.  See 38 C.F.R.    § 4.71a.  Prior to September 26, 2003, limitation of motion of the cervical spine was evaluated under DC 5290.  Id. 

Effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, to include cervical DDD.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

The Board also notes that the RO has evaluated the cervical spine disability under both the former applicable criteria and the revised applicable criteria (see the December 2009 SSOC). Accordingly, there is no due process bar to the Board also considering each claim in light of the former and revised applicable rating criteria, as appropriate.

Under former Diagnostic Code 5290, a rating of 10 percent was assigned for slight limitation of motion of the cervical spine, a 20 percent was assigned for a moderate limitation of motion, and a rating of 30 percent was assigned for a severe limitation of motion.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Under the General Rating Formula, effective September 26, 2003, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine. A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (as in effect since September 26, 2003).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The Board notes that, as a point of reference, standard or normal ranges of cervical spine motion are as follows:  forward flexion, from 0 to 45 degrees; extension, from 0 to 45 degrees; right and left lateral flexion, each, from 0 to 45 degrees; and right and left lateral rotation, each, from 0 to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See 38 C.F.R. § 4.71, Plate V.

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca, 8 Vet. App. 204-7.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

Considering the pertinent evidence in light of the criteria in effect prior to and since September 26, 2003, the Board finds that a rating greater than 10 percent for cervical DDD is not warranted.

On VA orthopedic examination in April 2001, the Veteran indicated that his cervical spine condition began 4 or 5 years previously with pain in the back of his neck and a sensation of stiffness in the right and left cervical region.  Pain was present 3 or 4 days a week.  He indicated that it did not radiate into his upper extremities; however, he did experience numbness in his hands and fingers.  On physical examination, station and gait were normal.  Cervical spine motion was to 55 degrees on forward flexion, while extension was to 45 degrees.  Right and left bending were each to 35 degrees and right and left rotation were each to 80 degrees.  Upper extremity muscle strength was intact in both upper extremities. Tinel's sign was positive for ulnar nerve irritation at the right and left elbows, and also at the right and left median nerves.
  
An x-ray of the cervical spine revealed significant narrowing of the C5-C6 disc space with moderate spurring in the right and left neural foramina a that level.  There was also straightening of the cervical lordosis.  A diagnosis of degenerative joint and disc disease of the cervical spine, especially at C5-C6, was indicated.

As noted above, during the Veteran's May 2003 DRO hearing, he testified that he experienced pain in multiple joints and took medications and saw a doctor for treatment of his pain as needed.  

On VA examination in April 2006, the Veteran reported that his cervical spine began hurting after the 1988 motorcycle accident.  He described pain in his inferior part of his neck on the right side and the middle of his neck.  He also reported numbness in his fingers.  Other symptoms noted included weakness stiffness.  He denied swelling, heat, redness, giving way, or locking.  He also described flare-ups 3 to 4 times per week with an additional functional loss of 30 percent.  In terms of his work activities, he said that his neck pain prevented him from turning his neck to the right and left.  

An examination of the cervical spine revealed no swelling, erthyma, or muscle atrophy.  There was no tenderness in the midline or the paraspinal muscles.  In terms of range of motion, he could flex to 60 degrees and extend to 45 degrees.  Rotation to the right and left was to 70 degrees, while right lateral bending was to 50 degrees and left lateral bending was to 25 degrees.  While there was pain with range of motion, it did not additionally limit motion, and there was no fatigue, weakness or incoordination.  An upper extremity motor examination was within normal limits.  Sensation was decreased to light touch on the right side at T5, T6 and T7.  Hoffman test was negative bilaterally.  An x-ray showed disc space narrowing at C5, C6, and C7, as well as facet arthritis C4-C6.  There was also foraminal stenosis.  In sum, the examiner noted some function loss from his cervical spine in terms of decreased motion.  He determined that flare-ups would probably inhibit the Veteran an extra 5 percent from his normal 25 percent loss of function.  

The Veteran was most recently afforded a VA orthopedic examination pertaining to his cervical spine disability in August 2010.  He stated that he had had no further treatment for his cervical spine disability since the April 2006 VA examination.  He reported constant pain at a level 1, with flare-ups of pain to level 3.  These flares-ups occurred approximately 4 times per week lasting around 10 hours.  To relieve the neck pain, the Veteran took over-the-counter medication.  He denied redness, tenderness, weakness or instability but endorsed symptoms of warmth and stiffness. He denied any pain, numbness, or tingling radiating or shooting down his arms, but indicated that he did experienced numbness in his hands.   He had not been placed on bed rest by a physician or hospitalized for any cervical spine condition.  He also indicated that if he had a flare-up, he may have to stop work and go home to lie down, but that he has the freedom to come and go from his job at his discretion.

The Veteran also reported that the pain in the neck radiates to the occipital area of his head resulting in headaches.  He stated that this has been going on for years, but he has never sought treatment.  The headaches occurred only with neck pain.  The headaches occurred once or twice a week to a pain level of 5 or 6, treated with over-the-counter medication and rest.  He also indicated that the headaches caused nausea, but he denied vomiting, dizziness, sensitivity to noise, or preceding aura associated with the headaches.  He did not need to be in a dark quiet room, and he did not experience incapacitating episodes.

A neurological examination revealed that coordination was intact for finger-to-finger and alternating movement.  Sensation to monofilament was intact in both hands.  Position sense and vibratory sensation were intact.  Upper extremity strength was normal.

On physical examination, there was tenderness to palpation of the lower cervical spine.  The Veteran had flexion to 35 degrees with pain, and 45 degrees of extension with no pain.  Right and left lateral bending were to 30 degrees with pain.  Rotation to the right and left were each to 80 degrees.  He had no increased weakness, decreased endurance, or incoordination following repetitive range of motion.  There was no change in degrees of range of motion following repetitive range of motion.  An x-ray revealed moderate degenerative disc disease C5-C6 with large posterior spur from the inferior aspect of the C5 vertebral body.  There was mild narrowing of both C5-C6 secondary to degenerative changes.  There was also evidence of straightening, possibly secondary to muscle spasm.  A diagnosis of cervical disc disease was assigned.  The examiner also diagnosed headaches radiating up from the neck to the occipital area, at least as likely as not secondary to cervical disc disease.  While bilateral hand numbness was noted, this was determined to be not secondary to cervical disc disease or typical of radiculopathy.

With respect to the rating criteria in effect through September 25, 2003, a 20 percent was assigned for a moderate limitation of motion.  However, the evidence prior to September 26, 2003, reflects that the results of range of motion testing on flexion and extension were either normal or greater, and lateral flexion and rotation were reduced, but only slightly or moderately so. Thus, the Veteran's cervical DDD resulted in no more than slight limitation of the cervical spine, warranting no more than a 10 percent rating under former DC 5290. These range of motion figures also indicate that there was no ankylosis, so a rating under former DC 5287 is not appropriate.

Turning to the criteria in effect from September 26, 2003, the Board also finds that the characteristics of Veteran's cervical spine disability also have not met the criteria for the next higher, 20 percent rating under any applicable revised criteria.  

As noted above, under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of the cervical spine is not greater than 170 degrees, or if there is muscle spasms or guarding severe enough to result in an abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Here, there is no evidence that forward flexion of the cervical spine has been limited to less than 30 degrees, or that combined range of motion is less than 170 degrees.  Additionally, there is no evidence of muscle spasms or guarding severe enough to result in an abnormal spinal contour.  As noted above, the VA examination, which records the most severe limitation of motion, shows that the Veteran was able flex the cervical spine to 35 degrees with pain.  In addition, extension was to 45 degrees.  Right and left lateral bending were to 30 degrees with pain, and rotation to the right and left were each to 80 degrees.  Thus, the evidence does not demonstrate forward flexion of the cervical spine to 30 degrees or less or that combine range of motion is less than 170 degrees.  There is no other medical evidence suggesting that this is the case, even when taking into account any additional functional impairment due to pain, fatigue, or lack of endurance.  

Also, as noted above, Under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected cervical spine disability.  In this case, the record reflects that the Veteran has complained of numbness of his hands and fingers; however, the August 2010 VA examiner specifically found that this disability was not considered a neurological manifestation of the service-connected DDD of the cervical spine.  On VA examination in August 2010, the VA examiner also found that the Veteran experienced headaches as secondary to his DDD of the cervical spine.  However, the Veteran has not complained of these headaches prior to this examination, and indicated that they only occurred once or twice a week, were not incapacitating, and were treatable with over-the-counter medication and rest.  Collectively, this medical evidence simply does not reflect significant neurological manifestations that, combined with orthopedic manifestations, would warrant a rating higher than the currently assigned 10 percent.

Finally, although the former and revised criteria sets forth rating criteria for intervertebral disc syndrome on the basis of incapacitating episodes, here, the disability also is not shown to involve intervertebral disc syndrome at any time either before or since September 26, 2003. 

3.  IBS

Historically, the Veteran was granted service connection for IBS in an August 2002 rating decision.  A 10 percent rating was assigned under Diagnostic Code 7319, effective June 1, 2001.  

Under Diagnostic Code 7319, irritable colon syndrome (spastic colitis, mucous colitis, etc.) is rated as noncompensable when mild with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel 
disturbance with abdominal distress.  A 30 percent rating is warranted for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114.

Considering the medical evidence in light of the above-noted criteria, and affording the Veteran the benefit of the doubt, the Board finds that an initial 30 percent rating for the Veteran's IBS is warranted.

Service treatment records shortly before the Veteran's discharge reflect a number of gastrointestinal complaints.  He was diagnosed with IBS in September 1999.  

In May 2001, the Veteran presented for an elective outpatient sigmoidoscopy.  A history of alternating diarrhea and constipation for several years was noted.  He noted that the diarrhea was precipitated by certain types of food, and that he was on Metamucil with some improvement of his bowel habits.  A barium enema revealed descending colon and sigmoid colon diverticula.   A history of GERD was also noted.  

A rectal examination was normal.  There were no masses or polyps found.  There were multiple small diverticula present in the sigmoid colon, as well as small non-bleeding internal hemorrhoids.  An impression of irritable bowel syndrome with probable lactose intolerance was noted.  It was recommended that the Veteran go on a high fiber diet and discontinue milk and milk products on a trial basis. 

On VA examination in April 2006, the Veteran reported that he continued to take Metamucil.  He endorsed symptoms of midabdominal bloating and cramping, usually relieved with a bowel movement.  He also described cramping, causing him to double over 3 to 4 times per week.  Bowel pattern was described as semi-soft stools that loosened throughout the day with typical frequency of 3 times in the morning and 2 or 3 additional times throughout the day.  This was not necessarily tied to food intake.  He believed that he woke up at least one time a week at night to move his bowels.  The Veteran's wife, who was along during the examination, stated that there had been 3 episodes of soiling his underwear in the last 6 months.  The Veteran denied further episodes of hematochezia or melena.  Intake of roughage resulted in cramping and diarrhea.  He denied lactose intolerance.  He also denied nausea and vomiting, odynophagia, and anorexia.  His weight was 244, and was 235 last year.  Based on the Veteran's complaints, the examiner found that the Veteran had moderate IBS manifested by frequent episodes of bowel disturbance with abdominal distress.  He typically had 5 bowel movements per day, awakening at least 1 time per week to move his bowels, daily episodes of midabdominal cramping and bloating.  

The Veteran was most recently afforded a VA examination pertaining to his IBS in August 2010.  He reported no new treatment since the previous examination.  He continued to take Metamucil, and reported that he had frequent bowel movements, alternating diarrhea, constipation, and abdominal cramps.  He noted that he had diarrhea 4 to 5 times per week with 7 or 8 stools per day.  He does not take any additional medication for this outside of Metamucil.  He reported diarrhea stools 35 to 45 percent of his bowel movements.  The Veteran also noted that he gets abdominal cramps 2 to 3 days per week. In addition, the Veteran also reported nausea every morning, which may last 4 to 5 hours at a time. On examination, the abdomen was soft and nontender, with bowel sounds.  He had no palpable organomegaly.  On rectal examination, there was no evidence of any external hemorrhoids, fissures, or bleeding.  A diagnosis of IBS, moderate to severe, was assigned.

During the Veteran's DRO hearing, he described symptoms of frequent stomach cramps, constipation, and diarrhea.  

The aforementioned evidence reflects that the Veteran's disability has been manifested by severe gastrointestinal symptoms.  Frequent diarrhea and constipation, with frequent constant abdominal distress, have been demonstrated by VA examination and credible hearing testimony.  This type of symptomatology is more disabling than that reflected in the criteria for mild or moderate irritable 
colon syndrome.  In addition, the most recent VA examiner noted that the Veteran's IBS was moderate to severe.  Thus, the symptoms associated with the Veteran's disability appear to be better approximated by the criteria for a 30 percent rating.

Arguably, the Veteran's IBS has been at this level of disability since the effective date of the grant of service connection.  Therefore, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, consistent with the Veteran's request, an initial 30 percent rating (the highest assignable under Diagnostic Code 7319) is warranted from June 1, 2001.  The Board notes that this is the maximum rating allowable.  In addition, the Board has considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.



iv.  All Increased Rating Claims

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the effective date of the grant of service connection has the Veteran's DJD of the right shoulder, DDD of the cervical spine, and IBS been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the October 2007 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate these disabilities.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there is no basis for further staged rating of any disability at issue, pursuant to Fenderson (cited above); that an initial rating in excess of 10 percent for DJD of the right shoulder is not warranted; that an initial rating in excess of 10 percent for DDD of the cervical spine is not warranted; and that an initial 30 percent but no higher rating for IBS is warranted.  In reaching the conclusion to deny higher ratings for each disability, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53- 56.


ORDER

Service connection for GERD is granted.

An initial disability rating in excess of 10 percent for DJD of the right shoulder is denied.

An initial disability rating in excess of 10 percent for DDD of the cervical spine is denied.

An initial 30 percent rating for IBS is granted, subject to the legal authority governing the payment of compensation benefits.




REMAND

Unfortunately the Board finds that further RO action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The primary reason for the Board's May 2010 remand was to provide the Veteran with adequate examination to determine the current severity of his service-connected disabilities to determine the etiology of his claimed right foot metatarsalgia and GERD.  In remanding for an examination, the Board instructed that the examiner clearly identify whether the Veteran has a current right foot disability.  Then, with respect to any diagnosed right foot disability, the examiner was to provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not that the disability had its onset in or is medically related to service.  After completing the requested examination, the RO was to readjudicate the claim for service connection for right foot metatarsalgia.  If the benefits remained denied, the RO was to furnish the Veteran and his representative an appropriate SSOC.

The record reflects that the Veteran was afforded a VA examination in August 2010.  A thorough discussion of the Veteran's history and current complaints regarding his right foot was noted.  Following a physical examination, the diagnosis of "right foot metatarsalgia treated on active duty" was noted.   From this notation, the Board finds it unclear as to whether there was a current diagnosis of right foot metatarsalgia.   In addition, the examiner did not provide an opinion as to whether it is at least as likely as not that the disability had its onset in or is medically related to service.  Moreover, while a SSOC was issued in 2010, the Veteran's claim for service connection for right foot metaraslgia was not included and thus remains to be readjudicated.

In light of the above, the Board finds that the VA examination provided did not comply with the Board's remand instructions, in that the examiner did not clearly identify whether the Veteran has a current right foot disability and opine as to the etiology of any currently diagnosed right foot disability.  Therefore, the Board finds that the claims file should be returned to the June 2010 VA examiner for an addendum opinion clearly identifying any right foot disability and the etiology of any such disability.  The RO should only arrange for the Veteran to undergo further examination if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for tinnitus (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

While this matter is on remand, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC for the following action:

1. The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.   § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the entire claims file should be forwarded to the examiner who examined the Veteran in August 2010 for an addendum opinion.   The examiner is asked to clearly indicate whether the Veteran has current right foot disability.  Then, with respect ot any such diagnosed right foot disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to service. 

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain an opinion responsive to the question above. The entire claims file, to include complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusion reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for right foot metatarsalgia in light of all pertinent evidence and legal authority.  

7.  If the benefit sought on appeal is denied, the RO should furnish to the Veteran and his representative an appropriate SSOC and afford them reasonable opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


